RESOLUCIÓN
Visto el Informe de la Directora de la Oficina de Inspec-ción de Notarías de 14 de abril de 2000, así como la Moción Informativa presentada por el Notario, Ledo. Franco T. Sánchez Ferreri, mediante la cual renuncia al ejercicio de la notaría, el Tribunal separa a dicho abogado del ejercicio de la notaría de forma permanente y con efecto inmediato. Éste procederá, sin demora injustificada, a corregir los de-fectos en sus Protocolos señalados por la directora en su informe. Dicha funcionaría nos mantendrá informados del progreso de dicha gestión.
Se apercibe al licenciado Sánchez Ferreri que el incum-plimiento con lo ordenado podrá aparejar su separación indefinida del ejercicio de la profesión de abogado.
Se ordena al Alguacil de este Tribunal que se incaute, sin más, de la obra notarial y del sello notarial del Ledo. Franco T. Sánchez Ferreri y entregar la misma a la Direc-tora de la Oficina de Inspección de Notarías.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribu*150nal Supremo. Los Jueces Asociados Señora Naveira de Ro-dón y Señor Fuster Berlingeri no intervinieron.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo